ICJ_142_InterimAccord1995_MKD_GRC_2011-12-05_JUD_01_ME_02_EN.txt.                      709 	




                                   DECLARATION OF JUDGE BENNOUNA

                     [English Original Text]

                       Exceptio non adimpleti contractus — Synallagmatic obligations — Counter‑
                     measures — Role of the judge — Dynamic analysis of international law.

                        My aim, in this declaration, is simply to point out that the Court has
                     chosen to evade certain key legal issues raised and discussed at length by
                     the Parties, sheltering behind its assessment of the facts relied on in sup‑
                     port of the Parties’ arguments, in order to conclude that it need not
                     address those issues.
                        Thus the Court, after recalling the arguments of the Parties concerning
                     the application to this case of the exceptio non adimpleti contractus, is con‑
                     tent to conclude that “[t]he Respondent has thus failed to establish that
                     the conditions which it has itself asserted would be necessary for the appli‑
                     cation of the exceptio have been satisfied in this case”, adding: “It is, there‑
                     fore, unnecessary for the Court to determine whether that doctrine forms
                     part of contemporary international law.” (Judgment, para. 161.)
                        First, the issue is not about determining whether or not a given theory
                     is recognized by general international law, but rather of ascertaining the
                     scope, in general international law, of the principle of reciprocity, pre‑
                     sented as exceptio non adimpleti contractus, with regard to the obligations
                     of the Parties under the Interim Accord and, specifically, Article 11 thereof.
                        Even if the status of the exception in general international law remains
                     uncertain, as noted by certain scholars (J. Crawford and S. Olleson, “The
                     Exception of Non‑Performance: Links between the Law of Treaties and
                     the Law of State Responsibility”, Australian Year Book of International
                     Law, 2000, Vol. 21), the fact is that, in the past, the Court has frequently
                     revisited concepts, institutions or norms, by taking into account the pro‑
                     cess of their evolution over time in accordance with the needs of the inter‑
                     national community.
                        The Court has thus demonstrated that its role, as a world court with
                     general jurisdiction, goes beyond the resolution, on a case‑by‑case basis,
                     of the disputes submitted to it.
                        The Court could accordingly have taken the opportunity in the present
                     case to emphasize that the exceptio can only be contemplated, in general
                     international law, under a strict construction of reciprocity in the imple‑
                     mentation of certain international obligations, where the implementation
                     of one is inconceivable without the other. These are obligations of a
                     strictly interdependent nature. The Court thus considered in the case of
                     Certain Questions of Mutual Assistance in Criminal Matters (Djibouti v.
                     France) that: “Djibouti cannot rely on the principle of reciprocity”,
                     because the Convention on Mutual Assistance in Criminal Matters con‑

                     69




5 CIJ1026.indb 134                                                                                      20/06/13 08:42

                     710 	      application of interim accord (decl. bennouna)

                     cluded with France does not provide that “the granting of assistance by
                     one State in respect of one matter imposes on the other State the obliga‑
                     tion to do likewise when assistance is requested of it in turn” (Certain
                     Questions of Mutual Assistance in Criminal Matters (Djibouti v. France),
                     Judgment, I.C.J. Reports 2008, p. 221, para. 119).
                        In the present case, the Court could have reached the same conclusion
                     in addressing the exceptio, since Greece’s obligation not to oppose the
                     admission of the FYROM to NATO does not depend on the latter’s
                     implementation of some other obligation included in the Interim Accord,
                     with the exception of that laid down in the second clause of Article 11,
                     paragraph 1, namely its agreement to join NATO under its provisional
                     name. Both obligations can be considered as synallagmatic: accession
                     under its provisional name on the one side, and the non‑objection to
                     admission on the other. The scope of the exception stops there, and can‑
                     not concern the entire Interim Accord, presented by Greece as a legal
                     transaction, a negotium, or a balanced exchange of reciprocal obligations
                     in the context of a modus vivendi (CR 2011/8, Abi‑Saab).
                        In the alternative, Greece argued that its objection to the admission of
                     the FYROM to membership of NATO can be justified as a countermea‑
                     sure, proportional to the breaches of the Interim Accord allegedly com‑
                     mitted by the FYROM. Once again, the Court provided an account of
                     the Parties’ arguments and then concluded that it “rejects the Respon‑
                     dent’s claim that its objection could be justified as a countermeasure pre‑
                     cluding the wrongfulness of the Respondent’s objection to the Applicant’s
                     admission to NATO”, basing itself on a factual finding, namely that there
                     had been no violation of the Interim Accord as alleged against the Appli‑
                     cant. The Court adds that: “there is no reason for [it] to consider any of
                     the additional arguments advanced by the Parties with respect to the law
                     governing countermeasures” (Judgment, para. 164).
                        I believe that, after recalling that, even if it is yet to be established that
                     the legal régime of countermeasures, as set forth in Articles 49 to 54 of
                     the International Law Commission’s Draft Articles on the Responsibility
                     of States for Internationally Wrongful Acts (annexed to resolution 56/83
                     of 12 December 2001 of the General Assembly of the United Nations) is
                     of a customary nature, the Court could have pointed out that that régime
                     nonetheless provides certain procedural conditions for its implementation
                     (Art. 52), which were not met in this case, notably the duty to “notify the
                     responsible State of any decision to take countermeasures and offer
                     to negotiate with that State”. Since Greece never fulfilled this obligation,
                     it cannot, in any case, invoke the right to take countermeasures in the
                     present case.

                        Of course, whenever the Court considers a particular legal régime, it
                     must bear in mind the overall legal context in which such a régime oper‑
                     ates. The Vienna Convention on the Law of Treaties, in providing, in
                     Article 31.3 (c), concerning the general rule of interpretation, that
                     “[t]here shall be taken into account, together with the context . . . any

                     70




5 CIJ1026.indb 136                                                                                       20/06/13 08:42

                     711 	     application of interim accord (decl. bennouna)

                     relevant rules of international law applicable in the relations between the
                     parties”, thus underlines the existing interconnection, not only between
                     different obligations of States, but also between the different areas of
                     international law. In considering this interconnection, the Court cannot
                     ignore the general architecture of this branch of the law, including the
                     values that underpin it.
                        In a fragmented community, governed by a law which contains many
                     lacunae, as is the case for the international community, the judge owes it
                     to himself to engage in a dynamic analysis of international law, taking
                     account of its temporal and material evolution, and thus to go beyond the
                     resolution on a case‑by‑case basis of the disputes submitted to him.

                                                            (Signed) Mohamed Bennouna.




                     71




5 CIJ1026.indb 138                                                                                 20/06/13 08:42

